DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least an open hole of the diamond-like carbon film” and is considered indefinite as “of the diamond-like carbon film” (emphasis added) is unclear as to whether or not a hole is positively recited within the claim and the public is not appropriately appraised of the scope of the claim.  It is suggested that applicant consider language of “where the diamond-like carbon film comprises an open hole which is filled with the coating and where the coating contains an epoxy resin” to overcome this rejection.  Claims 2-14 are included in this rejection as they depend upon a rejected claim.
Claim 6 recites “wherein an intermediate layer containing the amorphous carbon or the hydrogenated amorphous carbon of the diamond-like carbon film and aluminum 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bucher et al. (US 2016/0201191) in view of Abe et al. (US 2007/0207321) and Tomita (US 3,340,212).
Considering claim 1, Bucher teaches devices with electrically insulating coatings (Paragraph 2) where the coating is wear-resistant, etc. (Paragraph 5) used in medical devices, implants, electrical components, etc. (Paragraph 49-50).  Figure 2 (reproduced below) teaches an embodiment of a device of a support structure with the coating (12) of a bottom layer and a top layer (Paragraph 93).  The support structure is made of metal, such as stainless steel (Paragraph 73). The bottom layer is DLC and is optionally plural layers of hard DLC and soft DLC (Paragraph 100) and the soft DLC layer comprise hydrogenated amorphous carbon (Paragraphs 53 and 101).  The DLC coating is taught to be corrosion resistant (Paragraph 54).  The top layer is taught to fill up the defects present in the lower layer (Paragraph 24) (i.e. fill an open hole) and may be soft polymers (Paragraph 25).  However, Bucher does not teach the claimed aluminum or aluminum alloy base or epoxy.

    PNG
    media_image1.png
    251
    421
    media_image1.png
    Greyscale

In a related field of endeavor, Abe teaches DLC films on a base material of an inorganic material (abstract).  The base material is coated with the DLC film then grafted to a polymer (Paragraph 12).  The base material may be metal, ceramic, etc. (Paragraph 45) such as aluminum alloys (Paragraphs 48 and 74).  The polymer materials disclosed by Abe include ethyleneoxide functional groups (Paragraph 59) (i.e. comprise an epoxy).  The article is used in medical devices, semiconductor devices, etc. (Paragraph 47).
As both Bucher and Abe teach DLC coated materials they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Bucher with the Al-alloy base material as taught by Abe as this is considered a conventionally known substitution of one conventionally known metal substrate for another and one would have had a reasonable expectation of success.  However, neither Bucher nor Abe teach the claimed epoxy.
In a related field of endeavor, Tomita teaches epoxy resin compositions used for electrically insulating applications where the composition is flexible (Column 1 lines 11-17).  The composition is taught to be used as a coating for electrical equipment, etc. 
As Bucher and Tomita teach electrically insulating coatings for electronics they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify teachings of Bucher with the epoxy taught by Tomita as this is known to have excellent electrically insulating characteristics, etc. and one would have had a reasonable expectation of success. 
Considering claims 2 and 4, Tomita teaches where the composition may comprise fillers such as carbon black, pigments, etc. (Column 3 lines 44-49) and examples using titanium oxide, carbon black, and chromium oxide (Column 7 lines 1-11).
Considering claims 3 and 5, Tomita teaches where the epoxy and polyester are at least 50% by weight of the composition (Claim 6) and where the filler components may individually be 0.23-25 parts by weight (Column 7 lines 1-11).  The ranges of these components overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no demonstration of a criticality to the claimed ranges has been presented.
Considering claim 6
Considering claim 7, Figure 2 above of Bucher teaches where the top coating both fill gaps in the underlying DLC layer and covers the surface of the DLC layer.
Considering claim 8, Bucher teaches where the top layer may be worn away and still fill the defects of the bottom layer (Paragraph 30).  This is considered to teach where the DLC is filled with the coating and has an exposed surface which is considered a sliding surface as no particular structure is encompassed by this term.  See MPEP 2111.01.
Considering claims 9-11, the limitation of “is slid along a mating member…” and the materials thereof do not positively recite “a mating member” and therefore is considered an intended use of the corrosion-resistant member and where the corrosion-resistant member is intended to be used with the claimed materials.  See MPEP 2111.01.  As modified Bucher teaches a substantially identical product as that which is claimed, modified Bucher is considered capable of being used with the recited materials, absent an objective showing.  See MPEP 2112.01.
Considering claim 12, Bucher teaches where the coated member may be a rod (i.e. a shaft) (Figure 3; Paragraph 105) and is considered to meet the instant claim as no mating member is positively recited in the claim.
Considering claim 13, modified Bucher teaches a substantially identical product as that which is claimed and Bucher discloses where these coatings are used in razor blades, etc. (Paragraph 57) and this can be considered an apparatus for treating food as no particular structure is claimed or encompassed by this term.  See MPEP 2111.01. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gies (US 2012/0161156) teaches DLC coatings with materials to fill pin holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784